          Case 2:17-cv-01559-RJC-LPL Document 47 Filed 08/19/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LESTER JOHNSON,                                   )
                                                  )
                      Petitioner,                 )
                                                  )
                vs.                               )   Civil Action No. 17-1559
                                                  )
SUPT. DELBASO, et al.,                            )
                                                  )
                      Respondents.                )

                                             ORDER


                AND NOW, this 19th day of August, 2020 , upon consideration of Pro Se Petitioner’s

Request for Enlargement of Time to File Objections to Magistrate Judge’s Report and

Recommendation (Document No. [46]), filed in the above captioned matter on August 17, 2020.

                IT IS HEREBY ORDERED that said Motion is GRANTED.

                IT IS FURTHER ORDERED that any Objections to the Magistrate Judge’s Report

and Recommendation are due by October 19, 2020. Responses to any Objections shall be filed by

no later than November 2, 2020.

                                                  s/Robert J. Colville
                                                  United States District Judge



cc/ecf:         Magistrate Judge Lisa Pupo Lenihan

                Lester Johnson
                JD9865
                SCI Mahony
                301 Morea Road
                Frackville, PA 17932

                Counsel of Record
